Kupferman, J. P. (concurring).
Although born in Bethlehem, Jesus Christ was known as The Nazarene, because his family then currently lived in Nazareth but had to return to their ancestral home for a census registration. (Luke 2:1-7.) Edward Everett Hale wrote "The Man Without A Country”, and Thomas Wolfe said "You Can’t Go Home Again”.
Obviously, at the time the decedent prepared his holographic will in New York, he was carrying the torch for California, but the flame had long since burned out with little hope of refueling.
The best that can be said for the possibility that California was still viable for the purpose of domicile, was that the decedent was "wandering between two worlds, one dead the other powerless to be born”. See Matthew Arnold’s "The Grande Chartreuse”.
Because we cannot leave the matter in limbo, the only logical conclusion is that the decedent was a New Yorker.